Order entered September 2, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01176-CR

                           HARVEY CATHCART IV, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F-1476880-K

                                         ORDER
        The State’s August 31, 2016 motion for extension of time to file a brief is GRANTED,

and the State’s brief submitted to this Court on August 31, 2016 is ORDERED filed as of that

date.




                                                    /s/   MOLLY FRANCIS
                                                          PRESIDING JUSTICE